In re Southern United Fire Ins. Co.;— Defendant; Applying for Writ of Certiora-ri and/or Review, Parish of St. Bernard, 34th Judicial District Court Div. D, Nos. 90-825; to the Court of Appeal, Fourth Circuit, NO.2002-CA-0865.
And, whereas, the Court has this date, pursuant to Article 5, Section 5, of the Constitution of Louisiana, made and issued the following order, to wit — “ It is ordered that the writ of review issue; that the District Court and the Court of Appeal send up the record in Duplicate of the case; and that counsel for all parties be notified.”
Now, therefore, the said District Court and the Court of Appeal is hereby commanded, in the name of the State of Louisiana and of this Honorable Court, to send up forthwith to this Court, at the City of *1178New Orleans, the record in duplicate of the above entitled case.
Granted.
ORDER
The court hereby informs the parties that it has granted certiorari in this matter. Because the issues are not complex, the court has selected this case for possible resolution by summary disposition and per curiam opinion.
Pursuant to Supreme Court Rule VIII, § 5, it is ordered that oral argument be limited to fifteen minutes for each side. During argument, the court may, at its discretion, grant the parties additional time.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana